 



Exhibit 10.1
W. H. BRADY CO.
1989
NONQUALIFIED STOCK OPTION PLAN
     1. Purpose. The purpose of this Plan is to promote the growth and
development of W. H. Brady Co. (the “Company”) by (a) providing increased
long-term incentives for key salaried employees of the Company and any present
or future Subsidiary of the Company and (b) facilitating the efforts of the
Company and its Subsidiaries to obtain and retain employees of outstanding
ability. This Plan provides for the granting of nonqualified stock options which
are intended not to qualify for the treatment provided under Section 422A of the
Internal Revenue Code.
     2. Administration.
     (a) The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company. None of the members of
Committee, while serving in such capacity, shall be eligible to receive options
under this Plan. A majority of the members of the Committee shall constitute a
quorum. The approval of such a quorum, expressed by vote at a meeting, or in
writing without a meeting, shall constitute the action of the Committee and
shall be valid and effective for all purposes of the Plan.
     (b) The Committee is authorized, subject to the provisions of the Plan, to
adopt, amend and rescind such rules and regulations as it may deem appropriate
for the administration of the Plan, and to make determinations and
interpretations which it deems consistent with the Plan’s provisions. The
Committee’s determinations and interpretations shall be final and conclusive.
     3. Eligibility. Key salaried employees, including officers, of the Company
and of its Subsidiaries shall be eligible to receive options under the Plan, but
no option shall be granted to any director of the Company who is not an officer
or key employee of the Company or a Subsidiary.
     4. Shares Subject to Options.
     (a) The stock to be subject to options under the Plan shall be shares of
the Company’s Class A Common Stock, $.01 par value, subject to adjustment under
Paragraph 12 hereof, and may be authorized but unissued Class A Common Stock or
Class A Common Stock issued and reacquired by the Company.
     (b) The aggregate number of shares which may be issued pursuant to
exercises of options granted under the Plan shall not exceed Five Hundred
Thousand (500,000) shares of the Company’s Class A Common Stock, subject to
adjustment under paragraph 12 hereof.
     (c) Shares subject to and not issued under an option which expires or
terminates or is cancelled for any reason during the term of the Plan shall
again be available for the granting of options under the Plan.

 



--------------------------------------------------------------------------------



 



     5. Exercise Price.
     (a) The exercise price at which shares may be purchased under each option
shall be not less than 100 percent of the Fair Market Value of the shares on the
date on which the option is granted. For all purposes of this Plan, the term
“Fair Market Value” shall be the average of the highest and lowest sale prices
of the stock, on the date of grant, as reported by NASDAQ (the National
Association of Securities Dealers, Inc. Automated Quotation System). However, if
at any time the Class A Common Stock is listed on any exchange, the “Fair Market
Value” shall be the average of the reported highest and lowest prices at which
shares of Class A Common Stock are sold on such exchange on the date the option
is granted. In the absence of reported sales on NASDAQ or on such exchange on
said date, the “Fair Market Value” shall be the average of the reported closing
bid and asked prices for the shares on NASDAQ or such exchange on the date the
option is granted.
     (b) The cash proceeds of the sale of stock subject to an option are to be
added to the general funds of the Company available for its corporate purposes.
     6. Granting of Options.
     (a) The Committee may from time to time at its discretion, subject to the
provisions of the Plan, determine when options shall be granted and at the time
of each grant determine those eligible employees to whom options shall be
granted, the number of shares subject to such options, the date or dates on
which the options become exercisable, either wholly or in part, and the
expiration date of the options.
     (b) Each option shall be evidenced by a written agreement containing terms
and conditions established by the Committee consistent with the provisions of
the Plan.
     7. Term of Plan. Options may be granted under the Plan at any time up to
December 31, 1999, on which date the Plan shall expire except as to options then
outstanding, which options shall remain in effect until they have been exercised
or have expired or terminated.
     8. Exercise of Options.
     (a) Options granted under the Plan may not be exercised until six months
have elapsed from the date of grant, or prior to the event described in the last
sentence of paragraph 15 hereof, and then may be exercised only in accordance
with the terms established by the Committee, including any additional
requirement as to the initial exercise date or dates when options shall first
become exercisable in whole or part. Unless otherwise determined by the
Committee at the time of grant, each option granted hereunder shall expire on a
date which is ten years after the date on which the option was granted.

 



--------------------------------------------------------------------------------



 



     (b) Although the Company intends to exert its best efforts so that the
shares purchasable upon the exercise of an option, when it first becomes
exercisable, will be registered under, or exempt from the registration
requirements of, the Federal Securities Act of 1933 (the “Act”) and any
applicable state securities law, if the exercise of an option would otherwise
result in the violation by the Company of any provision of the Act or of any
state securities law, the Company may require that such exercise be deferred
until the Company has taken appropriate action to avoid any such violation.
     (c) The exercise price for shares purchased shall be paid in full at the
time of exercise and no shares shall be issued until full payment therefore is
made. Such payment may be made either (i) in cash or (ii) by delivering shares
of the Company’s common stock which have been beneficially owned by the
optionee, the optionee’s spouse, or both of them for a period of at least six
months prior to the time of exercise (the “Delivered Stock”) or (iii) by
delivering a combination of cash and Delivered Stock. Delivered Stock shall be
valued at its Fair Market Value determined as of the date of exercise of the
option.
     (d) An optionee shall not be deemed the holder of any shares subject to the
option until the shares are fully paid and issued to him upon exercise of such
option.
     9. Transferability of Options. An option granted under the Plan may not be
transferred except by will or the laws of descent and distribution and may be
exercised during the lifetime of optionee (to the extent exercisable) only by
him. The option and any rights and privileges pertaining thereto shall not be
transferred, assigned, pledged or hypothecated by him in any way whether by
operation of law or otherwise and shall not be subject to execution, attachment
or similar process.
     10. Termination of Employment.
     (a) Upon termination of employment with the Company or a Subsidiary for any
reason except death, after he shall have been continuously so employed for six
months after the date of grant of his option, an employee to whom an option is
granted may, at any time within three months after the date of such termination
but in no event later than the date of expiration of the option, exercise the
option to the extent he was entitled to do so on the date of such termination;
provided, however, that if such employee is dismissed for cause, of which the
Committee shall be the sole judge, his option shall forthwith expire. Any
options or portions of options of terminated employees not so exercised shall
terminate.
     (b) The Committee may determine that, for the purpose of the Plan, an
employee who is on a leave of absence will be considered as a full-time salaried
employee of the Company or a Subsidiary.

 



--------------------------------------------------------------------------------



 



     (c) Transfer of an employee from the Company to a Subsidiary or from a
Subsidiary to the Company or another Subsidiary shall not be a termination of
employment or an interruption of continuous employment for the purposes of the
Plan.
     (d) Nothing in the Plan or in any option granted under the Plan shall
confer on any employee any right to continue in the employ of the Company or its
Subsidiaries, or affect the right of the Company or its Subsidiaries to
terminate his employment at any time.
     11. Death. If an employee to whom an option is granted dies while in the
employ of the Company or a Subsidiary, or within 90 days after termination of
such employment, the person or persons to whom the option is transferred by will
or the laws of descent and distribution may, at any time within one year after
the date of death but not later than the expiration date of the option, exercise
the option to the extent the employee was entitled to do so on the date of death
or termination of employment, whichever was earlier. Any options or portions of
options of deceased employees not so exercised shall terminate.
     12. Changes in Common Stock. In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination or exchange of shares, rights offering or any other change affecting
the Class A Common Stock of the Company, the Committee shall proportionately and
appropriately adjust: (a) the aggregate number and kind of shares authorized for
issuance under the Plan; and (b) in the case of stock options, the price and the
number and kind of shares subject to the stock options, without any change in
the aggregate purchase price to be paid for the stock options.
     13. Amendment or Discontinuance. The Committee may, at any time, without
the approval of the stockholders of the Company, alter, amend, modify, suspend
or discontinue the Plan, by may not, without the consent of the holder of an
option, make any alteration which would adversely affect an option previously
granted under the Plan or, without the approval of the stockholders of the
Company, make an alteration which would (a) increase the aggregate number of
shares subject to options under the Plan, except for adjustments pursuant to
paragraph 12; (b) decrease the minimum exercise price; (c) permit any member of
the Committee to become eligible for options under the Plan; or (d) extend the
term of the Plan or the maximum period during which any option may be exercised.
     14. Liability. No member of the Board of Directors, the Committee or
officers or employees of the Company or its Subsidiaries shall be personally
liable for any action, omission of determination made in good faith in
connection with the Plan.
     15. Effective Date. This Plan, adopted by the Board of Directors on May 26,
1989, shall become effective upon such adoption, but shall be subject to
approval by the voting stockholders of the Company. No option granted

 



--------------------------------------------------------------------------------



 



hereunder shall be or become exercisable unless and until such stockholder
approval has occurred.
     16. Dissolution or Merger. Anything contained herein to the contrary
notwithstanding, upon the dissolution or liquidation of the Company, or upon any
merger in which the Company is not the surviving corporation, at any time prior
to the expiration date of an option or the termination of an option hereunder,
an optionee shall have the right within sixty (60) days prior to the effective
date of such dissolution, liquidation or merger, to surrender then outstanding
and unexercised options to the Company for cash, subject to the discretion of
the Committee as to the exact timing of said surrender. Notwithstanding the
foregoing, however, in the case of a retired or decreased optionee, the
optionee’s right to surrender his outstanding and unexercised options under this
paragraph shall be available only to the extent that at the time of any such
surrender, the optionee would have been entitled to exercise his option under
paragraph 10 or 11, as the case may be. The amount of cash to be paid to the
employee for all such surrendered options shall be equal to the number of shares
of Class A Common Stock subject to such surrendered options, multiplied by the
difference between the option price per share and the Fair Market Value per
share of Class A Common Stock of the Company at the time of surrender.
     17. Miscellaneous.
     (a) The term “Board of Directors” herein shall mean the Board of Directors
of the Company and, to the extent that any powers and discretion vested in the
Board of Directors are delegated to any committee of the Board, the term “Board
of Directors” shall also mean such committee.
     (b) The term “Subsidiary” used herein shall mean any corporation more than
50 percent of whose total combined voting stock of all classes is held by the
Company or by another corporation qualifying as a Subsidiary within this
definition.
     18. Withholding Taxes. Pursuant to applicable Federal and state laws, the
Company may be required to collect withholding taxes upon the exercise of an
option. The Company may require, as a condition to the exercise of an option,
that the optionee concurrently pay to the Company the entire amount or a portion
of any taxes which the Company is required to withhold by reason of such
exercise, in such amount as the Committee or the Company in its discretion may
determine. In lieu of part or all of any such payment, the optionee may elect,
subject to such rules and regulations as the Committee may adopt from time to
time, to have the Company withhold from the shares to be issued upon exercise of
the option that number of shares having a Fair Market Value equal to the amount
which the Company is required to withhold.

 